DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 49, the claim reads when defining an elongate cavity,” however, it is unclear as to whether an elongate cavity is different from “a cavity” that was already claimed in claim 43 or the same. Therefore further clarification is required. The examiner is interpreting “an elongate cavity” to be the same cavity from claim 43. 
 				Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 43-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lantermann et al. (referred to as “Lantermann”) (US 2015/0090063 A1).
Regarding claim 43, Lantermann discloses a drape (25) comprising:
a sheet configured to define a cavity (see Annotated Fig. 1 of Lantermann; drape 25 in the center of Fig. 1 is made from a sheet which defines a cavity or space, as labeled in Annotated Fig. 1, to house robot arm 10 and supply line22), the sheet comprising an 
a supply line (22) interposed between the interior and exterior surfaces of the sheet (see Annotated Fig. 1 of Lantermann; electric cable 22 is interposed or placed between the interior/exterior surfaces of a single sheet which is drape 25, interior surface and exterior surface of drape 25, as seen in Annotated Fig. 1 of Lantermann, as the interior surface is the surface on the inside or towards instrument 28 and the exterior surface is the surface of drape 25 that is exposed on the outside), the supply line (22) comprising a conductive core surrounded by a sheath formed from material of the sheet (see Fig. 1; electric cable 22 comprises a conductive core as electric cable 22 has the property to conduct electricity, and is surrounded by a sheath or covering formed from a material of drape 25), wherein the material of the sheet interfaces directly with the conductive core (see Fig. 1; the material of drape 25 directly interfaces with electric cable 22 as seen in Fig. 1 and thus directly interfaces with the conductive core). 

    PNG
    media_image1.png
    430
    536
    media_image1.png
    Greyscale

Annotated Fig. 1 of Lantermann. 
Regarding claim 44, Lantermann discloses the invention as discussed in claim 43. Lantermann further discloses wherein the drape (25) is for enveloping a portion of a robotic 
Regarding claim 45, Lantermann discloses the invention as discussed in claim 43. Lantermann further discloses wherein the supply line (22) is sandwiched between the interior and exterior surfaces of the sheet (see Annotated Fig. 1 of Lantermann; electric cable 22 is sandwiched between or placed between the interior and exterior surfaces as labeled in Annotated Fig. 1 of Lantermann). 
Regarding claim 46, Lantermann discloses the invention as discussed in claim 43. Lantermann further discloses wherein the supply line (22) is housed within a channel defined by material of the sheet, the channel being interposed between the interior and exterior surfaces of the sheet (see Annotated Fig. 1 of Lantermann; drape 25 is the sheet and thus the material of drape 25 forms a channel which houses electric cable 22, and the channel is between the interior and exterior surfaces of drape 25). 
Regarding claim 47, Lantermann discloses the invention as discussed in claim 43. Lantermann further discloses wherein the supply line (22 terminates at a first of its ends in an instrument connector configured to connect to a robotic-arm instrument (10) (see Annotated Fig. 1 of Lantermann; electric cable 22 terminates at a first end, labeled in Annotated Fig. 1 of Lantermann, and thus is an instrument connector, which is configured to connect to robot arm 10). 
Regarding claim 48, Lantermann discloses the invention as discussed in claim 47. Lantermann further discloses wherein the supply line (22) traverses the exterior surface of the sheet proximal to the instrument connector (see Annotated Fig. 1 of Lantermann; since electric cable 22 is sandwiched between the exterior surface and interior surface, electric cable 22 indirectly traverses or passes along the exterior surface of drape 25 which is proximal or near the instrument connector which is labeled as the first end in Annotated Fig. 1 of Lantermann). 
Regarding claim 49, Lantermann discloses the invention as discussed in claim 43. Lantermann further discloses wherein the drape (25) is arranged so that, when defining an elongate cavity, the supply line (22) extends along a longitudinal extent of the cavity and extends between an opening mouth of the cavity for housing a basal portion of the robotic arm (10) and a distal end of the cavity for housing a distal portion of the robotic arm (10) (see Annotated Fig. 1 of Lantermann; drape 25 is arranged so that, when defining an elongate cavity which is labeled as cavity in Annotated Fig. 1 of Lantermann, electric cable 22  extends along a longitudinal extent or longitudinal length of the cavity as electric cable 22 runs along a length of the cavity, and electric cable 22 extends between an opening mouth of the cavity, labeled as opening in Annotated Fig. 1 of Lantermann, for housing base element 12 of robot arm 10 or a basal portion, and a distal end of the cavity for housing a distal portion of robot arm 10, which is the opposite end of where the opening is located and is labeled in Annotated Fig. 1 of Lantermann, as electric cable 22 is placed between the opening mouth of the cavity and the distal end of the cavity). 
Regarding claim 50, Lantermann discloses the invention as discussed in claim 47. Lantermann further discloses wherein the supply line (22) is a power cable for supplying power to the robotic-arm instrument (10) (see [0027]; electric cable 22 is a power cable as electric cable 22 supplies electric power to robot arm 10). 
Regarding claim 51, Lantermann discloses the invention as discussed in claim 50. Lantermann further discloses wherein the power cable (22) comprises a first terminal end for connecting to a power supply (20) and a second terminal end for connecting to the robotic-arm instrument (10) (see Annotated Fig. 1 (2); the first and second terminal ends are labeled in Annotated Fig. 1 (2) of Lantermann, where the first terminal end of electric cable 22 is connected to control means 20 and the second terminal end of electric cable 22 is connected to robot arm 10 in order to supply electric power to robot arm 10). 

    PNG
    media_image2.png
    416
    473
    media_image2.png
    Greyscale

Annotated Fig. 1 (2) of Lantermann. 
Regarding claim 52, Lantermann discloses the invention as discussed in claim 43. Lantermann further discloses wherein the drape (25) is a surgical drape (see [0015] and [0021]; drape 25 is a surgical drape as it is used during a surgical procedure). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                         

/ERIN DEERY/Primary Examiner, Art Unit 3754